Title: Volume 1 of John Adams’ A Defence of the Constitutions of Government of the United States of America: Editorial Note
From: 
To: 


    
     In early September 1786, John Adams returned to No. 8 Grosvenor Square from a whirlwind summer trip to the Netherlands with wife Abigail (John Adams Visits the Netherlands, 3 Aug. – 6 Sept., above). Mulling over



his political conversations with old friends in the Dutch Patriot Party, which seemed on the verge of victory over the pro-stadholder Orangist Party, Adams plunged into researching and writing the first volume of what became his landmark sourcebook on tripartite federal government: A Defence of the Constitutions of Government of the United States of America, Against the Attack of M. Turgot in His Letter to Dr. Price, Dated the Twenty-Second Day of March, 1778. The full title explains part of Adams’ intent, but it does not stretch to encompass all of the work’s eventual arguments, which Adams made in three volumes issued in Great Britain and America over the next two years. Wholly immersed in the project that culminated in his “Confession of political Faith,” Adams set aside his usual correspondence and trimmed diplomatic duties to the most essential tasks in order to focus on his historical manifesto in support of nascent American federalism. Abigail wrote to Dr. Cotton Tufts in Weymouth on 10 October that her husband “is as much engaged upon the Subject of Government as Plato was when he wrote his Laws and Republick” (to James Warren, 9 Jan. 1787, above; AFCAdams Family Correspondence, ed. L. H. Butterfield, Marc Friedlaender, Richard Alan Ryerson, Margaret A. Hogan, and others, Cambridge, 1963– ., 7:363, 365–366).
     In terms of composition, publication, and reception, the final product was “a Strange Book,” as Adams told Richard Cranch on 15 January 1787 (above), and so its hasty creation deserves special consideration here. He observed to the English radical Richard Price on 4 February that “it is but an humble tho’ laborious office, to collect together so many opinions and examples; but it may point out to my young countrymen the genuine sources of information, upon a subject more interesting to them if possible than to the rest of the world.” But the lawyer-turned-diplomat worried that it might be misinterpreted as an enterprise marked by “the temerity of an American demagogue worn out with the cares and vexations of a turbulent life” (MHS, Procs.Massachusetts Historical Society, Collections and Proceedings., 2d ser., 17:364–365 [May 1903]). Addressed to European elites, Adams also hoped the book’s ideas would find traction at home, but he correctly suspected that his analysis of foreign aristocracy would draw equal parts ire, confusion, and praise (C. Bradley Thompson, “John Adams and the Science of Politics,” John Adams and the Founding of the Republic, ed. Richard Alan Ryerson, Boston, 2001, p. 237–265; Doc. Hist. Ratif. Const.The Documentary History of the Ratification of the Constitution, ed. Merrill Jensen, John P. Kaminski, Gaspare J. Saladino, and others, Madison, Wis., 1976– ., 13:81–90).
     Adams originally intended the Defence to refute Baron Anne Robert Turgot’s claims that Americans lacked strong political architecture, and that the bicameral nature of state legislatures undermined the goal of democracy. In Turgot’s letter to Price, the former French finance minister asserted that unicameral legislatures and weak executive power were more democratic, serving to block the rise of special interest groups. Turgot’s letter first appeared in print in 1784, three years after his death. But to Adams, it was part of a tidal wave of harmful European assessments of the young United States that painfully misrepresented the new nation’s hard-won process of political formation. Adams also worried that Americans increasingly agreed with Turgot’s critique.
     
     For years John Adams had been disturbed by European ignorance of America and the published misrepresentations and outright lies that contributed to it. His desire to correct this situation was certainly a factor in motivating him to undertake the Defence, but so too was the time that he had available to devote to the task. His diplomatic mission to Britain was effectively at a standstill because the British government refused to engage in any substantive negotiations with him regarding outstanding issues from the 1783 Anglo-American peace treaty so long as the issue of prewar debts was unresolved. The Continental Congress, however, lacked the power under the Articles of Confederation to resolve outstanding Anglo-American issues. Adams, therefore, had little to do. His renewed involvement with Dutch Patriots during his summer sojourn thus reignited his interest in elevating European notions of American prospects at the very moment when he had ample time to devote to the task. Indeed, in many ways, Adams resumed in the Defence arguments that he had made in 1780 in letters to the Amsterdam lawyer Hendrik Calkoen on the nature and durability of American democracy, and which in October he had published in London (vols. 10:99–117, 196–252; 11:63–68, 108, 259–260).
     At the same time, the American legation in London received a steady trickle of news about agrarian unrest in western New England, stemming from dissatisfaction with the legal system, and compounded by difficulties in paying debts and taxes. This deeply troubled Adams’ political faith, particularly since many of the dissidents’ grievances were directed at provisions of the 1780 Massachusetts Constitution that he had drafted. Critically, as his correspondence—especially that with Charles Storer, Cranch, Tristram Dalton, Rufus King, and Benjamin Hichborn—throughout this volume demonstrates, Adams prepared the first volume mindful only of the sketchiest details of the major actors and episodes of what became known as Shays’ Rebellion. Adams knew of the Massachusetts General Court’s failure to settle questions of debt and the shortage of money before its adjournment in July 1786, and he learned of the county conventions’ demands just as the Defence’s first volume entered printer’s proofs. But contrary to what he and others would later claim, Adams did not become aware of the more serious and violent mob actions against Massachusetts courts until he began work on the second volume of the Defence.
     Composing the first volume of the Defence was an impulsive and all-consuming project. At first Adams meant to share it with a few friends, but, as Abigail realized, by November 1786 he was “much Swallowed up” in the project and fully “engaged in a work that may prove of no Small utility to our Country” (AFCAdams Family Correspondence, ed. L. H. Butterfield, Marc Friedlaender, Richard Alan Ryerson, Margaret A. Hogan, and others, Cambridge, 1963– ., 7:395–396). In the autumn of 1786, as John Adams toiled, he adopted the epistolary mode he previously used to popular advantage in his Novanglus letters of 1774–1775 and elsewhere, framing it as a series of letters “sent” to Col. William Stephens Smith between 4 October and 21 December 1786. Adams’ opening salvo of the Defence pieced together or silently quoted from historical examples, mainly drawn from case

studies of Italian republics, to demonstrate that balanced government prevented civil war. Adams wrote that America required such a structure in order to nurture and refine classical ideals of democracy. As a leading federalist he argued in the Defence and throughout his political life that American government must distribute power evenly among the democratic, aristocratic, and monarchic/executive branches.
     In his consideration of the rise of political parties, and in his broadening of American governmental structure beyond the basic tenets of British constitutionalism, Adams’ Defence made a provocative argument that resonated with the popular call to reform the weak Articles of Confederation. Adams ended volume 1 with the declaration that “all nations, under all governments, must have parties; the great secret is to controul them: there are but two ways, either by a monarchy and standing army, or by a balance in the constitution. Where the people have a voice, and there is no balance, there will be everlasting fluctuations, revolutions, and horrors, until a standing army, with a general at its head, commands the peace, or the necessity of an equilibrium is made appear to all, and is adopted by all.” As a postscript, he printed an extract of his 1782 advice to the Abbé de Mably on writing the history of the American Revolution or, more precisely, his thoughts on why Europeans were uniquely unqualified to write about either American history or American government (vol. 14:165–185; JA, D&ADiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:202; JA, Defence of the Const.John Adams, A Defence of the Constitutions of Government of the United States of America, London, 1787–1788; repr. New York, 1971; 3 vols., 1:382, 383–392; C. Bradley Thompson, “John Adams’s Machiavellian Moment,” Review of Politics, 57:389–417 [Summer 1995]; John E. Paynter, “The Rhetorical Design of John Adams’s Defence of the Constitutions … of America,” Review of Politics, 58:531–560 [Summer 1996]).
     Via two ships, the Polly & Nancy and the Neptune, the first volume of the Defence reached American shores in mid-April 1787, just as planning began in earnest for a federal Constitutional Convention to be held that spring in Philadelphia. Abigail and others attributed the rush to print to John Adams’ growing fury over the Shaysite rebels’ attempts to obstruct government business, though news of the first court closures reached him only as the first volume came off the London press. On 17 January 1787 Abigail wrote to John Quincy Adams that “the seditions in Massachusetts induced your Pappa to give to the World a Book which at first he designed only for a few Friends. He thought it was a critical moment and that it might prove usefull to his Countryman and tend to convince them that salutary restraint is the vital principal of Liberty, and that those who from a turbulent restless disposition endeavour to throw of every species of coercion, are the real Enemies of freedom, and forge chains for themselves and posterity” (Doc. Hist. Ratif. Const.The Documentary History of the Ratification of the Constitution, ed. Merrill Jensen, John P. Kaminski, Gaspare J. Saladino, and others, Madison, Wis., 1976– ., 13:82–84; AFCAdams Family Correspondence, ed. L. H. Butterfield, Marc Friedlaender, Richard Alan Ryerson, Margaret A. Hogan, and others, Cambridge, 1963– ., 7:443).
     Provocative in its patchwork approach to history and political argument, the Defence at first garnered favorable attention and positive reviews from his transatlantic circle of intellectuals and statesmen. Dr. John Brown Cutting, a confidant of Adams and Thomas Jefferson, was one of the first to

read the Defence’s initial volume, probably in manuscript form. Cutting praised it in his 13 December 1786 letter, above. By January 1787, the Defence was published in London by Charles Dilly, and, throughout 1787, the praise and commentary began to roll in. On 15 January, Adams sent 100 copies to Tufts (from Tufts, 15 May, Adams PapersManuscripts and other materials, 1639–1889, in the Adams Manuscript Trust collection given to the Massachusetts Historical Society in 1956 and enlarged by a few additions of family papers since then. Citations in the present edition are simply by date of the original document if the original is in the main chronological series of the Papers and therefore readily found in the microfilm edition of the Adams Papers (APM).). On Adams’ behalf, Tufts presented copies to family members and influential acquaintances like Samuel Williams, John Thaxter, Dalton, Rev. Anthony Wibird, and James Warren; additional volumes were earmarked for Harvard College and the new American Academy of Arts and Sciences (to Tufts, 15 Jan., Adams PapersManuscripts and other materials, 1639–1889, in the Adams Manuscript Trust collection given to the Massachusetts Historical Society in 1956 and enlarged by a few additions of family papers since then. Citations in the present edition are simply by date of the original document if the original is in the main chronological series of the Papers and therefore readily found in the microfilm edition of the Adams Papers (APM).). Adams also sent the Defence to John Jay, Tench Coxe, Benjamin Franklin, David Ramsay, Thomas McKean, and Benjamin Rush, among others.
     On 20 April, an excerpt was printed in a Boston newspaper, and one Boston bookseller who listed the book on 28 April sold thirty copies within a week. Between 22 June and 7 September, extracts of the Defence were published twice weekly in the Massachusetts Gazette, while Philadelphia and New York newspapers printed initial portions between 9 May and 6 June. In January 1788, as John and Abigail Adams packed up the American legation to return home, the Defence’s first volume entered a third edition in Boston. Despite the rapid assembly of his research, Adams eyed his book sales with scholarly satisfaction. “I have rescued from everlasting oblivion, a number of Constitutions and Histories, which, if I had not submitted to the Drudgery, would never have appeared in the English Language,” Adams wrote to Tufts on 23 January 1788. “They are the best Models for Americans to Study, in order to show them the horrid precipice that lies before them in order to enable and Stimulate them to avoid it” (Doc. Hist. Ratif. Const.The Documentary History of the Ratification of the Constitution, ed. Merrill Jensen, John P. Kaminski, Gaspare J. Saladino, and others, Madison, Wis., 1976– ., 13:81–90; 14:499–500).
     John Adams oversaw the first volume’s distribution in Europe, and the Defence received key promotions from his network of Enlightenment-era thinkers, including Jefferson, the Marquis de Condorcet, the Duc de La Rochefoucauld, Price, Thomas Brand Hollis, Philip Mazzei, and the Marquis de Lafayette. Throughout the spring and summer of 1787, Price widely praised the Defence in letters to Arthur Lee, William Bingham, and Rush. In a letter to Bingham of [May–June 1787], Price, now largely persuaded by Adams’ arguments, declared the Defence to be the final renunciation of criticisms against American government first launched at him by Turgot: “The chief design of it is to show, that the powers of legislation ought to be lodged in more than one assembly; and he has convinced me so entirely of this, that I wish I had inserted a note on that passage in Mons. Turgot’s letter to me, which has occasioned Mr. Adam’s book, to express my disapprobation of it.” But despite indicating his support for Adams’ vision of a tripartite constitutional government, Price remained fairly critical of Americans’ ability to implement such a balanced system. “I must believe they will prove at last such an example and benefit to mankind, as I have expected,” Price wrote. “But before this can happen, they have much to do”

(The Correspondence of Richard Price, eds. W. Bernard Peach and D. O. Thomas, 3 vols., Durham, N.C., 1983–1994, 3:120–121, 135–136, 147).
     Reactions to the first volume of the Defence highlighted the spectrum of intellectual differences that critically supported American political growth. Jefferson disagreed with Adams’ depiction of Congress as a diplomatic body, but ultimately concluded in a 23 February letter to Adams that his Defence would “do great good in America. It’s learning and it’s good sense will I hope make it an institute for our politicians, old as well as young.” Many, like Ramsay, inhaled the Defence in tandem with Adams’ replies to Calkoen. “This work is universally admired in Carolina & I flatter myself it will be instrumental in diffusing right notions of government,” Ramsay wrote to Adams on 20 September 1787. “I devoutly wish that the sentiments of it were engraven on the heart of every legislator in the United States.” Along with Mazzei, Jefferson proposed a French edition to the bookseller Jacques François Froullé, but it was not printed in Paris until 1792 by Jacques Vincent Delacroix, and then as Défense des constitutions americaines (Jefferson, PapersThe Papers of Thomas Jefferson, ed. Julian P. Boyd, Charles T. Cullen, John Catanzariti, Barbara B. Oberg, and others, Princeton, N.J., 1950– ., 11:118, 176–177; Doc. Hist. Ratif. Const.The Documentary History of the Ratification of the Constitution, ed. Merrill Jensen, John P. Kaminski, Gaspare J. Saladino, and others, Madison, Wis., 1976– ., 13:81–90; AFCAdams Family Correspondence, ed. L. H. Butterfield, Marc Friedlaender, Richard Alan Ryerson, Margaret A. Hogan, and others, Cambridge, 1963– ., 7:365–366; Amer. Philos. Soc., Trans.American Philosophical Society, Memoirs, Proceedings, and Transactions., new ser., 55:114–115 [1965]). For a comprehensive survey of reactions to the work, see appendix C of Charles Warren, The Making of the Constitution, Boston, 1928, p. 815–818.
     The Defence’s opening volume served to articulate and disseminate John Adams’ belief that Americans must combine precepts of classical republicanism and English constitutionalism in order to build a balanced, tripartite government. The first volume of the Defence, which proved formative in shaping and reinforcing public opinion at a crisis point of constitutional reform, also reintroduced Adams to American citizens as an ardent federalist thinker. Volumes 2 and 3 of the Defence appeared in August 1787 and January 1788, respectively. Given the work’s multivolume scope and the range of reactions that it generated, the editors have chosen to explore the second and third parts in the forthcoming volume 19 of the Papers of John Adams. Adams’ literary notes, research materials, and drafts of the preface to the first volume and other portions of the entire Defence are filmed at M/JA/9, Adams Papers Microfilms, Reel 188. A modern reprint of the Defence was issued by Da Capo Press in 1971.
    